--------------------------------------------------------------------------------

EXHIBIT 10.4


NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


COMMON STOCK PURCHASE WARRANT


XSPORT GLOBAL, INC.


Warrant Shares: 372,754


Date of Issuance: December 17, 2018 (“Issuance Date”)


This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received (in connection with the funding of purchase price of $100,000.00, for
the convertible promissory note in the principal amount of $110,000.00 issued to
the Holder (as defined below) on December 17, 2018) (the “Note”), ______________
(including any permitted and registered assigns, the “Holder”), is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date of issuance hereof, to
purchase from XSport Global, Inc., a Wyoming corporation (the “Company”),
372,754 shares of Common Stock (as defined below) (the “Warrant Shares”) at the
Exercise Price per share then in effect (whereby such number may be adjusted
from time to time pursuant to the terms and conditions of this Warrant).


Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 12 below. For purposes of this Warrant, the term “Exercise Price” shall
mean $0.50 subject to adjustment as provided herein (including but not limited
to cashless exercise), and the term “Exercise Period” shall mean the period
commencing on the Issuance Date and ending on 5:00 p.m. eastern standard time on
the five-year anniversary thereof.


1.           EXERCISE OF WARRANT.


(a)         Mechanics of Exercise. Subject to the terms and conditions hereof,
the rights represented by this Warrant may be exercised in whole or in part at
any time or times during the Exercise Period by delivery of a written notice, in
the form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant. The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder. Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. On or before the third
Trading Day (the “Warrant Share Delivery Date”) following the date on which the
Company shall have received the Exercise Notice, and upon receipt by the Company
of payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which all or a portion of this
Warrant is being exercised (the “Aggregate Exercise Price” and together with the
Exercise Notice, the “Exercise  Delivery Documents”) in cash or by wire transfer
of immediately available funds (or by cashless exercise, in which case there
shall be no Aggregate Exercise Price provided), the Company shall (or direct its
transfer agent to) issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise. Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 6) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.



--------------------------------------------------------------------------------

If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion, and such failure shall be deemed an event of default under the Note.


Unless the Warrant Shares are duly registered pursuant to an effective non-stale
registration statement under the Securities Act permitting the immediate resale
of the Warrant Shares by the Holder at prevailing market prices, if the Market
Price of one share of Common Stock is greater than the Exercise Price, the
Holder may elect to receive Warrant Shares pursuant to a cashless exercise, in
lieu of a cash exercise, equal to the value of this Warrant determined in the
manner described below (or of any portion thereof remaining unexercised) by
surrender of this Warrant and a Notice of Exercise, in which event the Company
shall issue to Holder a number of Common Stock computed using the following
formula:


X = Y (A-B)


A


Where X = the number of Warrant Shares to be issued to Holder.




Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).




 
A =

the Market Price (at the date of such calculation).




 
B =

Exercise Price (as adjusted to the date of such calculation).



If, at the time of the Company’s request (each a “Call Notice”), (i) the Warrant
Shares are registered for resale by the Holder at prevailing market prices under
an effective non-stale registration statement of the Company, (ii) the Company
is current in its reporting obligations with respect to the SEC, (iii) the VWAP
of the Company’s common stock exceeds 140% of the Exercise Price in effect at
that time for seven (7) consecutive Trading Days immediately preceding the date
that the Call Notice is given to Holder, (iv) the Holder is not in possession of
any information provided by the Company that constitutes material nonpublic
information, (v) the number of shares being called will not result in the Holder
exceeding the Beneficial Ownership Limitation (as defined below), (vi) an Event
of Default (as defined in the Note) (each an “Event of Default”) under the Note
has not occurred, (vii) an event which with the passage of time or the giving of
notice could become an Event of Default under the Note is not pending, and
(viii) the average daily share trading volume of the Company’s common stock
exceeds 200% of the number of Warrant Shares being called for seven (7)
consecutive Trading Days immediately preceding the date that the Call Notice is
given to Holder, then the Company may call for cancellation of that portion of
this Warrant for which an Exercise Notice has not yet been delivered as of the
date of the Call Notice for consideration equal to the Exercise Price in effect
at that time multiplied by the number of Warrant Shares being called. A Call
Notice may not be given to the Holder with respect to any portion of this
Warrant which if exercised would cause such Holder to exceed the Beneficial
Ownership Limitation. A Call Notice may not be given later than sixty (60)
calendar days before the end of the Exercise Period, nor more often than one
time each ten (10) Trading Days. In the event that during the ten (10) Trading
Days after the Holder exercises this Warrant pursuant to a Call Notice, the
closing bid price of the Company’s Common Stock on the primary trading market
falls below the Exercise Price pursuant to which Warrant Shares were acquired
pursuant to such Call Notice (such lower price the “Reset Price”), then the
Company shall issue additional shares of Common Stock so that the per share
purchase price of the Warrant Shares purchased pursuant to such Call Notice
shall equal the Reset Price.


2

--------------------------------------------------------------------------------

(b)         No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Warrant Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.


(c)         Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, to the extent that after giving effect to issuance of
Warrant Shares upon exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other persons acting
as a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below. For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act, it being acknowledged by the Holder that the Company is not representing to
the Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this paragraph applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.


For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership  Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The limitations
contained in this paragraph shall apply to a successor Holder of this Warrant.
The Company covenants that this Warrant is outstanding, the Company will reserve
from its authorized and unissued Common Stock a sufficient number of shares,
free from preemptive rights, to provide for the issuance of Common Stock upon
the full exercise of this Warrant. The Company is required at all times to have
authorized and reserved five times the number of shares that is actually
issuable upon full exercise of the Warrant (based on the Exercise Price in
effect at that time) (the “Reserved Amount”). The Reserved Amount shall be
increased from time to time in accordance with the Company’s obligations
hereunder.


3

--------------------------------------------------------------------------------

2.           ADJUSTMENTS. The Exercise Price and the number of Warrant Shares
shall be adjusted from time to time as follows:


(a)        Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:


(i)          any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction (i) the numerator of which shall
be the Closing Sale Price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and


(ii)          the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding clause (i); provided, however, that in the event that the Distribution
is of shares of common stock of a company (other than the Company) whose common
stock is traded on a national securities exchange or a national automated
quotation system (“Other Shares of Common Stock”), then the Holder may elect to
receive a warrant to purchase Other Shares of Common Stock in lieu of an
increase in the number of Warrant Shares, the terms of which shall be identical
to those of this Warrant, except that such warrant shall be exercisable into the
number of shares of Other Shares of Common Stock that would have been payable to
the Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately prior to such record date and with an aggregate exercise price equal
to the product of the amount by which the exercise price of this Warrant was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding clause (i) and the number of Warrant Shares calculated in
accordance with the first part of this clause (ii).


(b)         Anti-Dilution Adjustment. So long as this Warrant is outstanding,
upon any issuance by the Company of any common stock purchase warrant, option,
or similar security, with any term more favorable to the holder of such security
or with a term in favor of the holder of such security that was not similarly
provided to the Holder in this Warrant, then the Company shall notify the Holder
of such additional or more favorable term and such term, at Holder’s option,
shall become a part of this Warrant. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing exercise price and anti-dilution
adjustments.


4

--------------------------------------------------------------------------------

3.          FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity (such surviving
entity, the “Successor Entity”), (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or by another
individual or entity, and approved by the Company) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
of Common Stock for other securities, cash or property and the holders of at
least 50% of the Common Stock accept such offer, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock) (in any such case, a “Fundamental 
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive the number of shares of Common Stock of the
Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
Successor Entity in such Fundamental Transaction shall issue to the Holder a new
warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.


4.          NON-CIRCUMVENTION. The Company covenants and agrees that it will
not, by amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant
(without regard to any limitations on exercise).


5.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, this Warrant, in and of itself, shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

6.           REISSUANCE.


(a)         Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.


(b)         Issuance of New Warrants. Whenever the Company is required to issue
a new Warrant pursuant to the terms of this Warrant, such new Warrant shall be
of like tenor with this Warrant, and shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date.


7.           TRANSFER.


(a)          Notice of Transfer. The Holder agrees to give written notice to the
Company before transferring this Warrant or transferring any Warrant Shares of
such Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.


5

--------------------------------------------------------------------------------

(b)          If the proposed transfer or disposition of this Warrant or such
Warrant Shares described in the written notice given pursuant to this Section 7
may not be effected without registration or qualification of this Warrant or
such Warrant Shares, the Holder will limit its activities in respect to such
transfer or disposition as are permitted by law.


(c)        Any transferee of all or a portion of this Warrant shall succeed to
the rights and benefits of the initial Holder of this Warrant under Sections 4.1
and 4.3 (subject, however, to the limitations set forth in Section 4.2), 4.4 and
4.5 of the Purchase Agreement (registration rights, expenses, and indemnity).


8.          NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
the notice provisions contained in the Purchase Agreement. The Company shall
provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.


6

--------------------------------------------------------------------------------

9.           AMENDMENT AND WAIVER. The terms of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.


10.         GOVERNING LAW. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of Nevada, without giving effect to the
conflicts-of-law principles thereof.


11.         ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.


12.         CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:


(a)         “Nasdaq” means www.Nasdaq.com.


(b)         “Closing Sale Price” means, for any security as of any date, (i) the
last closing trade price for such security on the Principal Market, as reported
by Nasdaq, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Nasdaq, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Nasdaq, or (iii) if
no last trade price is reported for such security by Nasdaq, the average of the
bid and ask prices of any market makers for such security as reported by the OTC
Markets. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.


7

--------------------------------------------------------------------------------

(c)         “Common Stock” means the Company’s common stock, and any other class
of securities into which such securities may hereafter be reclassified or
changed.


(d)         “Common Stock Equivalents” means any securities of the Company that
would entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.


(e)          [Intentionally Omitted].


(f)          [Intentionally Omitted].


(g)         “Principal Market” means the primary national securities exchange on
which the Common Stock is then traded.


(h)         “Market Price” means the highest traded price of the Common Stock
during the sixty Trading Days prior to the date of the respective Exercise
Notice.


(i)          “Trading Day” means (i) any day on which the Common Stock is listed
or quoted and traded on its Principal Market, (ii) if the Common Stock is not
then listed or quoted and traded on any national securities exchange, then a day
on which trading occurs on any over-the-counter markets, or (iii) if trading
does not occur on the over-the-counter markets, any Business Day.


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.



 
XSPORT GLOBAL, INC.
     
Name: Robert Finigan
     
Title: Chief Executive Officer




--------------------------------------------------------------------------------

EXHIBIT A


EXERCISE NOTICE


(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)


THE UNDERSIGNED holder hereby exercises the right to purchase
of                                                                       the
shares of Common Stock (“Warrant Shares”) of XSport Global, Inc., a Wyoming
corporation (the “Company”), evidenced by the attached copy of the Common Stock
Purchase Warrant (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.



1.
Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):



☐ a cash exercise with respect
to                                                                      Warrant
Shares; or


☐ by cashless exercise pursuant to the Warrant.



2.
Payment of Exercise Price. If cash exercise is selected above, the holder shall
pay the applicable Aggregate  Exercise Price in the sum of
$                                                                       to the
Company in accordance with the terms of the Warrant.




3.
Delivery of Warrant Shares. The Company shall deliver to the
holder                                                                      
Warrant Shares in accordance with the terms of the Warrant.



Date:
         


         


   
(Print Name of Registered Holder)
                   
By:
                     
Name:
                     
Title:
   




--------------------------------------------------------------------------------

EXHIBIT B


ASSIGNMENT OF WARRANT


(To be signed only upon authorized transfer of the Warrant)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
                                                                      the right
to
purchase                                                                      
shares of common stock of XSport Global, Inc., to which the within Common Stock
Purchase Warrant relates and
appoints                                                                     ,
as attorney-in-fact, to transfer said right on the books of XSport Global, Inc.
with full power of substitution and re-substitution in the premises. By
accepting such transfer, the transferee has agreed to be bound in all respects
by the terms and conditions of the within Warrant.


Dated:

   
(Signature) *
         
(Name)
         
(Address)
         
(Social Security or Tax Identification No.)
 



* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever. When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.





--------------------------------------------------------------------------------